Citation Nr: 1747828	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  08-13 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the liver and hepatitis C.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to July 16, 2012, and higher than 50 percent as of July 16, 2012.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	 James G. Fausone, Attorney




ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972, including service in the Republic of Vietnam from February 1969 to November of 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) of the Department of Veterans' Affairs (VA) in Waco, Texas.  A March 2008 rating decision denied service connection for cirrhosis of the liver and hepatitis C.  A September 2008 rating decision denied service connection for hypertension.  An October 2011 rating decision granted service connection for PTSD with 30 percent rating, effective June 20, 2007.  A September 2013 rating decision increased the rating for PTSD to 50 percent, effective July 16, 2012, and denied entitlement to TDIU.  

That matter was previously remanded by the Board in October 2011 and November 2015.  


REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the remaining claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

With regard to the claim for an increased rating for PTSD, the Board notes that the most recent examination to assess the nature and severity of his service-connected PTSD in December 2015, nearly two years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, claim of a worsening condition regarding the Veteran's PTSD have been set forth by the Veteran's representative since that examination. 

When available evidence is too old for an adequate evaluation of the current condition, VA's duty to assist includes providing a more current examination. Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that not only is the last examination remote, but the examination appears to no longer indicate the current level of disability due to PTSD.  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to rate the claim for increased ratings for PTSD.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

With regard to the claim for service connection for hepatitis C, the Board finds that the VA examination and addendum opinion of record from March 2012 and April 2014, respectively, are incomplete.  Specifically, both examiners did not opine adequately with regard to the claim of the use of air gun injections for inoculations during service, and associated risk factors.  Both examiners, despite the multitude of scholarly articles submitted by the Veteran on the associated risks of air-gun inoculations, to include one from the Mayo Clinic, did not address or comment on those medical articles, and dismissed any possible association between air-gun injections and hepatitis C.  Therefore, the Board finds that the lack of discussion of the scholarly medical evidence makes such opinions incomplete, and further opinion must be acquired for the VA to fulfill the duty to assist the Veteran. Barr v. Nicholson, 21 Vet. App. 303 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Board finds that the December 2015 VA examination provided to the Veteran with regard to the claim for service connection for hypertension is also incomplete.  Here, the Board finds that the December 2015 examiner did not follow the request of the Board in the November 2015 remand instructions.  Specifically, the remand noted that the Veteran was presumptively exposed to herbicide agents because of service in Vietnam during the Vietnam era, and that The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) had concluded that there was limited/suggestive evidence of an association between exposure to herbicide agents and hypertension.  Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011).  The subsequent directive of that remand explicitly instructed that any VA examiner to address that medical article with regard to the association of hypertension and herbicide agent exposure.  

A review of the December 2015 opinion shows that the examiner did not explicitly discuss the positive evidence, and found "no evidence" of a possible link between hypertension and herbicide agent exposure, despite the medical research evidence submitted by the Veteran of limited/suggestive evidence of a relationship.  Therefore, the Board must remand the claim for an addendum opinion.  The Board notes that a remand confers on the Veteran the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As the December 2015 VA examination did not address essential inquiries to the claim directed by the Board in the previous remand instructions, the Board finds that the development did not substantially accomplish the directives of the previous remand, and thus further development is necessary for VA to fulfill the duty to assist the Veteran.
 
With regard to the claim for TDIU, as the claims for service connection for hypertension and hepatitis C, and increased rating for PTSD, are being remanded for additional development, the outcome of those claims could have a direct bearing on the claim for TDIU.  Therefore, the Board finds that the claims remanded are inextricably intertwined with any analysis of the claim for TDIU.  Accordingly, since those claims are being remanded, the Board finds that it would be potentially prejudicial to the Veteran for the Board to consider the claim for TDIU prior to a resolution of the other claims.  Bernard v. Brown, 4 Vet. App. 384 (1993); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records.

2.  Then, schedule the Veteran for a VA examination to assess the current nature and severity of PTSD, which was last examined in December 2015.  The examiner must review the claims file and should note that review in the report.  The examiner should opine regarding the levels of social and occupational impairment caused by PTSD and should describe the symptoms, and the frequency and severity of those symptoms, that causes those levels of impairment.  The examiner should provide a complete rationale for all conclusions reached.  The examiner must explicitly address whether the Veteran's PTSD alone prevent the Veteran from obtaining or maintaining substantially gainful employment, without consideration of any non-service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disability, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disability.

3.  Schedule the Veteran for a VA examination with an appropriate examiner, to assist in determining the nature and etiology of hypertension and hepatitis C.  The examiner must review the claims file and should note that review in the report.  The examiner should provide a complete rationale for all conclusions reached.

(a)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that hypertension was caused or aggravated by exposure to herbicide agents during service.  The examiner should assume herbicide agent exposure during service, and should provide an explanation for the opinion reached.  The examiner should specifically comment on whether the studies submitted linking hypertension to herbicide agent exposure, and whether the Veteran has other risk factors that are more likely the cause of hypertension.

(b)  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed hepatitis C is related to active service, taking into account his contention that he received air gun injections in service.  All risk factors must be identified and discussed with specificity.  The examiner should specifically comment on the studies submitted linking hepatitis C to air-gun inoculations, and whether the Veteran has other risk factors that are more likely the cause of hepatitis C.

4.  Schedule the Veteran for a VA examination to determine whether he is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities, to specifically address whether the combined effects of the service-connected disabilities make him unable to obtain or maintain substantially gainful employment.  The examiner should review all pertinent records associated with the claims file and should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities, whether individually or combined.  The examiner should explain the rationale for any opinion, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  If the Veteran is found capable of performing employment, the examiner should state what type of employment and what accommodations would be needed due to the service-connected disabilities. The examiner may consider the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

5.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


